Title: From George Washington to William Shippen, Jr., 12 December 1776
From: Washington, George
To: Shippen, William Jr.

 

Dr Sir
Head Qrs near Trenton falls December 12th 1776.

I am to acknowledge the receipt of your letter dated at Bethelem the 8th Inst.—Your proposition of opening Dr Morgans stores, I entirely approve of, & which you are authorized to do immediately, as it is, in every instance my ardent wish, that the sick be provided for, in the most happy & comfortable manner, our circumstances will admit of, & I know of no good reason, why stores should be preserved for a future day, when they are so much wanted at present. I am Sir Yr Most Obedt Servt

G.W.

